

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CONVERA CORPORATION
 
1996 EMPLOYEE STOCK PURCHASE PLAN
 
Convera Corporation, f/k/a  Excalibur Technologies Corporation, a Delaware
corporation, adopted this Convera 1996 Employee Stock Purchase Plan (the "Plan")
as of the Effective Date, and is amending the Plan as of the first Option Period
beginning after the date of shareholder approval of the Plan so amended.  The
purposes of this Plan are as follows:
 
(1)           To assist employees of the Company in acquiring a stock ownership
interest in the Company pursuant to a plan that is intended to qualify as an
"employee stock purchase plan" under Section 423 of the Internal Revenue Code of
1986, as amended.
 
(2)           To help employees provide for their future security and to
encourage them to remain in the employment of the Company.
 


 
1.  
Definitions

 
Whenever any of the following terms is used in the Plan with the first letter or
letters capitalized, it shall have the following meaning unless the context
clearly indicates to the contrary (such definitions to be equally applicable to
both the singular and plural forms of the terms defined):
 
(a)  
"Code" means the Internal Revenue Code of 1986, as amended.

 
(b)  
"Committee" means the committee appointed to administer the Plan pursuant to
paragraph 10.

 
(c)  
"Company" means Convera Corporation, a Delaware corporation.

 
(d)  
Date of Exercise" means the date as of which an Option is exercised and the
Stock subject to that Option is purchased.  With respect to any Option, the
Dates of Exercise are the last day of each three-month period ending January 31,
April 30, July 31 and October 31 in which Stock is traded in the
over-the-counter market during the Option Period in which that Option was
granted.

 
(e)  
"Date of Grant" means the date as of which an Option is granted, as set forth in
paragraph 3(a).

 
(f)  
"Effective Date" means August 1, 1996.

 
(g)  
"Eligible Compensation" means total cash compensation received from the Company
as regular compensation during an Option Period.  By way of illustration, and
not by way of limitation, Eligible Compensation includes regular compensation
such as salary, wages, overtime, bonuses, commissions, and incentive
compensation, but excludes relocation expense reimbursements, other
reimbursements and income realized as a result of participation in any stock
option, stock purchase, or similar plan of the Company.

 
(h)  
"Eligible Employee" means any employee of the Company (or any subsidiary
designated by the board of directors of the Company) (i) is a full time employee
or a part-time employee whose customary employment is more than twelve hours per
week and (ii) who does not, immediately after the Option is granted, own (within
the meaning of Code Sections 423(b)(3) and 424(d)) stock possessing five percent
or more of the total combined voting power or value of all classes of stock of
the Company.

 
(i)  
"Option" means an option granted under the Plan to an Eligible Employee to
purchase shares of Stock.

 
(j)  
"Option Period" means with respect to any Option the period beginning upon the
Date of Grant and ending on the July 31 or January 31 immediately following the
Date of Grant, whichever is earlier, or ending on such other date as the
Committee shall determine.  No Option Period may exceed 5 years from the Date of
Grant.

 
(k)  
"Option Price" with respect to any Option has the meaning set forth in paragraph
4(b).

 
(l)  
"Participant" means an Eligible Employee who has complied with the provisions of
paragraph 3(b).

 
(m)  
"Periodic Deposit Account" means the account established and maintained by the
Company to which shall be credited pursuant to paragraph 3(c) amounts received
from Participants for the purchase of Stock under the Plan.

 
(n)  
"Plan" means this Amended and Restated Convera Corporation 1996 Employee Stock
Purchase Plan.

 
(o)  
"Plan Year" means the fiscal year of the Company which begins on February 1.

 
(p)  
"Stock" means shares of common stock, par value $.01 per share, of the Company.

 
(q)  
"Stock Purchase Account" means the account established and maintained by the
Company for each Participant at a securities brokerage firm designated by the
Company to which Stock purchased upon exercise of an Option under the Plan shall
be credited pursuant to paragraph 4(c).

 
(r)  
“Subsidiary” means any corporation other than the Company in an unbroken chain
of corporations beginning with the Company if at the time of the granting of the
Option each of the corporations other than the last corporation, in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 
 
2.  
Stock Subject to Plan

 
Subject to the provisions of paragraph 8 (relating to adjustment upon changes in
the Stock) the Stock which may be sold pursuant  to Options granted under the
Plan shall not exceed in the aggregate 1,250,000 shares, and may be newly issued
shares or treasury shares or shares bought in the market or otherwise for
purposes of the Plan.
 


 
3.  
Grant of Options

 
(a)  
General Statement

 
The Company will grant Options to all Eligible Employees on February 1 and/or
August 1 of each Plan Year or on such other date as the Committee shall
designate.  The term of each Option shall end on the last day of the Option
Period with respect to which the Option is granted.  With respect to each Option
Period each Eligible Employee shall be granted an Option on the Date of Grant
for the number of shares of Stock determined by dividing (i) $25,000 multiplied
by the number of (whole or part) calendar years in the Option Period by (ii) the
fair market value of a share of Stock on the Date of Grant for as many full
and  fractional shares of Stock as the Eligible  Employee may purchase with up
to 10% of the Compensation he or she receives during the Option Period (or
during any portion of the Option Period as the Eligible Employee may elect to
participate).
 
(b)  
Election to Participate

 
Each Eligible Employee who elects to participate in the Plan shall communicate
to the Company in accordance with  procedures established by the Committee an
election to  participate in the Plan whereby the Eligible Employee designates a
stated whole percentage equaling at least 1% but no more than 10% of his or her
Eligible Compensation during the Option Period to be deposited periodically in
his or her Periodic Deposit Account under paragraph 3(c).  The cumulative amount
deposited in the Periodic Deposit Account during a Plan Year with respect to any
Eligible Employee may not exceed the limitation stated in paragraph 3(d).  A
Participant's election to participate in the Plan shall continue in effect
during the current and subsequent Option Periods until changed pursuant to
paragraph 3(c).
 
(c)  
Periodic Deposit Accounts

 
The Company shall maintain a Periodic Deposit Account for each Participant and
shall credit to that account in U.S. dollars all amounts received under the Plan
from the Participant.  No interest will be paid to any Participant or credited
to his or her Periodic Deposit  Account under the Plan with respect to such
funds.  All amounts credited to a Participant's Periodic Deposit Account shall
be used to purchase Stock under  paragraph 4(c) and no portion of a
Participant's Periodic Deposit Account shall be refunded to him or her, subject
to paragraph 5.
 
Credits to an Eligible Employee's Periodic Deposit Account shall be made by
payroll deduction or by other alternate payment arrangements in accordance with
rules and procedures established by the Committee.  An Eligible Employee may
increase, decrease or eliminate the periodic credits to his or her Periodic
Deposit  Account for future periods by filing a new election amount at any time
during an Option Period.  The change shall become effective in accordance with
the Committee's rules and procedures as soon as practicable after the Company
receives the election but the change will not affect the amounts deposited with
respect to Eligible Compensation sooner than the Eligible Compensation payable
with  respect to the next pay period after the Company receives the
authorization.
 
(d)  
$25,000 Limitation

 
No Eligible Employee shall be permitted to purchase Stock under the Plan or
under any other employee stock purchase plan of the Company or of any Subsidiary
which is intended to qualify under Code Section 423, at a rate which exceeds
$25,000 in fair market value of Stock (determined at the time the Option is
granted) for each calendar year in which any such Option granted to such
Participant is outstanding at any time.
 
 
4.  
Exercise of Options

 
(a)  
General Statement

 
On each Date of Exercise the entire Periodic Deposit Account of each Participant
shall be used to purchase at the Option Price whole shares of Stock subject to
the Option.  No fractional shares shall be issued.  Each Participant
automatically and without any act on his or her part will be deemed to have
exercised his or her Option on each such Date of Exercise to the extent that the
amounts then credited to the Participant’s Periodic Deposit Account under the
Plan are used to purchase Stock.  Any funds not used to purchase Stock shall be
carried over to purchase Stock in future periods.
 
(b)  
Option Price Defined

 
Starting with the first Option Period after the date of shareholder approval of
the Plan, the Option Price per share of Stock to be paid by each Participant on
each exercise of his or her Option  shall be an amount in U.S. dollars equal to
the lesser of (i) 85% of the fair market value of a share of Stock as of the
applicable Date of Exercise or (ii) 85% of the fair market value of a share of
Stock as of the Date of Grant.  The fair market value of a share of Stock as of
an applicable Date of Exercise or Date of Grant shall be the closing sale price
of a share of Stock traded in the over-the-counter market on such date.
 
(c)  
Stock Purchase Accounts; Stock Certificates

 
The Company shall maintain a Stock Purchase Account for each Participant at a
securities brokerage firm designated by the Company to reflect the Stock
purchased under the Plan by the Participant.  Upon exercise of an Option by a
Participant pursuant to paragraph 4(a), the Company shall credit to the
Participant's Stock Purchase Account the whole or fractional shares of Stock
purchased at that time.
 
Except as provided in paragraph 5, certificates with respect to Stock credited
to a Participant's Stock Purchase Account shall be issued only on request by the
Participant for a distribution of whole shares or when necessary to comply with
the transaction requirements outside the United States.  Upon issuance of such a
Stock certificate to a Participant, the Participant's Stock Purchase Account
shall be adjusted to reflect the number of shares of Stock distributed to the
Participant.
 
 
5.  
Rights on Retirement, Death, Termination of Employment

 
If a Participant retires, dies, or otherwise terminates employment, then to the
extent practicable, no further amounts shall be credited to the Participant's
Periodic Deposit Account from any pay due and owing with respect to the
Participant after such retirement, death, or other termination of
employment.  All amounts credited to such a Participant's Periodic Deposit
Account shall be used on the next Date of Exercise in that Option Period to
purchase whole shares of Stock under paragraph 4.  Such a Participant's Stock
Purchase Account shall be terminated, and stock certificates with respect to
whole shares of Stock and cash with respect to fractional shares of Stock shall
be distributed as soon as practicable after such Date of Exercise.
 
Notwithstanding anything in this Plan to the contrary and except to the extent
permitted under Code Section 423(a), a Participant's Option shall not be
exercisable more than three months after the Participant retires or otherwise
ceases to be employed by the Company.
 
 
6.  
Restriction Upon Assignment

 
An Option granted under the Plan shall not be transferable otherwise than by
will or the laws of descent and distribution, and is exercisable during the
Participant's lifetime only by the Participant.  The Company will not recognize
and shall be under no duty to recognize any assignment or purported assignment
by a Participant, other than by will or the laws of descent and distribution, of
the Participant's interest in the Plan or of his or her Option or of any rights
under his or her Option.
 
 
7.  
No Rights of Stockholder Until Exercise of Option

 
A Participant shall not be deemed to be a stockholder of the Company, nor have
any rights or privileges of a stockholder, with respect to the number of shares
of Stock subject to an Option.  A Participant shall have the rights and
privileges of a stockholder of the Company when, but not until, the
Participant's Option is exercised pursuant to paragraph 4(a) and the Stock
purchased by the Participant at that time has been credited to the Participant's
Stock Purchase Account.
 
 
8.  
Changes in the Stock; Adjustments of an Option

 
If, while any Options are outstanding, the outstanding shares of Stock have
increased, decreased, changed into, or been exchanged for a different number or
kind of shares or securities of the Company, or there has been any other change
in the capitalization of the Company, through reorganization, merger,
recapitalization, reclassification, stock split, reverse stock split, spinoff or
similar transaction, appropriate and proportionate adjustments may be made by
the Committee in the number and/or kind of shares which are subject to purchase
under outstanding Options and to the Option Price or prices applicable to such
outstanding Options, including, if the Committee deems appropriate, the
substitution of similar options to purchase shares of another company (with such
other company's consent).  In addition, in any such event, the number and/or
kind of shares which may be offered in the Options shall also be proportionately
adjusted.  No adjustments to outstanding Options shall be made for dividends
paid in the form of stock.
 
 
9.  
Use of Funds; Repurchase of Stock

 
All funds received or held by the Company under the Plan will be included in the
general funds of the Company free of any trust or other restriction and may be
used for any corporate purpose.  The Company shall not be required to repurchase
from any Eligible Employee shares of Stock which such Eligible Employee acquires
under the Plan.
 
 
10.  
Administration by Committee

 
(a)  
Appointment of Committee

 
The board of directors of the Company, or its delegate, shall appoint a
Committee, which shall be composed of one or more members, to administer the
Plan on behalf of the Company.  Each member of the Committee shall serve for a
term commencing on the date specified by the board of directors of the Company,
or its delegate, and continuing until he or she dies or resigns or is removed
from office by such board of directors, or its delegate.
 
(b)  
Duties and Powers of Committee

 
It shall be the duty of the Committee to conduct the general administration of
the Plan in accordance with its provisions.  The Committee shall have the power
to:
 
(1)  
determine when the initial and subsequent Option Periods will commence;

 
(2)  
interpret the Plan and the Options;

 
(3)  
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent with the Plan and Code Section 423; and

 
(4)  
interpret, amend, or revoke any such rules.

 
In its absolute discretion, the board of the directors of the Company may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan.  The Committee may delegate any of its
responsibilities under the Plan by designating in writing other persons to carry
out any or all of such responsibilities.
 
(c)  
Majority Rule

 
The Committee shall act by a majority of its members in office.  The Committee
may act either by vote at a meeting or by a memorandum or other written
instrument signed by a majority of the Committee.
 
(d)  
Compensation; Professional Assistance; Good Faith Actions

 
Each member of the Committee who is an employee of the Company or a Subsidiary
shall receive no additional compensation for his or her services under the
Plan.  Each Committee member who is not an employee of the Company or a
Subsidiary shall receive such compensation for his or her services under the
Plan as may be determined by the board of directors of the Company, or its
delegate.  All expenses and liabilities incurred by members of the Committee in
connection with the administration of the Plan shall be borne by the
Company.  The Committee may employ attorneys, consultants, accountants,
appraisers, brokers or other persons.  The Committee, the Company, and its
officers and directors shall be entitled to rely upon the advice, opinions, or
valuations of any such persons.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons.  No member
of the Committee shall be personally  liable for any action,  determination or
interpretation made in good faith with respect to the Plan or the Options, and
all members of the Committee shall be fully protected by the Company in respect
to any such action, determination or interpretation.
 
 
11.  
No Rights as an Employee

 
Nothing in the Plan nor any Option shall be construed to give any person
(including any Eligible Employee or Participant) the right to remain in the
employ of the Company or to affect the right of the Company to terminate the
employment of any person (including any Eligible Employee or Participant) at any
time with or without cause, to the extent otherwise permitted under law.
 
 
12.  
Term of Plan

 
No Option may be granted during any period of suspension of the Plan or after
termination of the Plan, and in no event may any Option be granted under the
Plan after ten years from the commencement of the initial Option Period.
 
 
13.  
Amendment of the Plan

 
The board of directors of the Company, or its delegate, may amend, suspend, or
terminate the Plan at any time; provided that approval by the vote of the
holders of more than 50% of the outstanding shares of the stock entitled to vote
shall be required to amend the Plan to reduce the Exercise Price or increase the
number of shares of Stock reserved for the Options under the Plan.
 
 
14.  
Effect Upon Other Plans

 
The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, except to the extent required by law.  Nothing
in this Plan shall be construed to limit the right of the Company (a) to
establish any other forms of incentives or compensation for employees of the
Company or (b) to grant or assume options otherwise than under this Plan in
connection with any proper corporate purpose, including, but not by way of
limitation,  the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.
 
 
15.  
Notices

 
Any notice to be given under the terms of the Plan to the Company shall be
addressed to the Company in care of the Committee and any notice to be given to
the Eligible Employee shall be addressed to the Eligible Employee at his or her
last address as reflected in the Company's records.  By a notice given pursuant
to this paragraph, either party may hereafter designate a different address for
notices to be given to it or the Eligible Employee.  Any notice which is
required to be given to an Eligible Employee shall, if the Eligible Employee is
then deceased, be given to the Eligible Employee's personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this paragraph.  Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office,
branch post office, or other depository regularly maintained by the United
States Postal Services.
 
 
16.  
Titles

 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.
 
 
561264 v02.SF (c12_02!.DOC)
 
3/24/09 3:06 PM (33594.1001)

 
 

--------------------------------------------------------------------------------

 
